The court providently exercised its discretion in denying defendant’s request to present expert testimony on eyewitness identification. The threshold inquiry in considering such an application is “deciding whether the case ‘turns on the accuracy of eyewitness identifications and there is little or no corroborating evidence connecting the defendant to the crime’ ” (People v Santiago, 17 NY3d 661, 669 [2011]). Here, there were two strong eyewitness identifications, as well as many items of *508circumstantial evidence that, when viewed as a whole, provided substantial corroboration. Concur — Mazzarelli, J.P., Saxe, Moskowitz, Freedman and Manzanet-Daniels, JJ.